Exhibit 10.34

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) between Neal Gordon having an
address at 6 Scott Road, Lexington, MA 02421 (the “Consultant”) and BG Medicine,
Inc., (the “Company”), a Delaware corporation having a principal place of
business at 610N Lincoln Street, Waltham, MA 02451, is made effective as of
January 1, 2013 (the “Effective Date”). In consideration of the mutual promises
and covenants set forth herein, the sufficiency of which is hereby acknowledged,
the parties hereby agree as follows:

1. General. The Company hereby retains the Consultant for the purpose of
receiving, and the Consultant hereby agrees to provide, certain consulting
services as described in Schedule A attached hereto, in the Field of Interest
(the “Services”). The term “Field of Interest” services related to product
development management. The Company may modify the definition of Field of
Interest by written notice to the Consultant based on the activities in which
the Company is then engaged or in which the Company then proposes to be engaged.

2. Performance of Services. As of the Effective Date, the Consultant agrees to
make himself available to render the Services, from time to time at the request
of the Company, at such time or times and location or locations as may be
mutually agreed. Unless covered by an appropriate agreement between any third
party and the Company, the Consultant shall not engage in any activities or use
any facilities in the course of providing the Services, which could result in
claims of ownership to any Inventions (defined below) being made by such third
party. The Consultant agrees to devote his or her best efforts to the
performance of the Services.

3. Compensation. The Company shall pay the Consultant in accordance with the
terms specified in Schedule A for work that has been performed satisfactorily,
in the Company’s sole and reasonable discretion, and in accordance with the
terms of this Agreement. Consultant shall be solely responsible for complying
with all federal, state, local and other tax laws and regulations applicable to
payments received from the Company under this Agreement.

4. Term. The Consultant’s performance of Services shall commence on the
Effective Date of this Agreement and terminate on March 1, 2013 unless
terminated earlier by either party. Any extension of this term shall require a
new Consultancy Agreement which may include changes with regard to scope and
fees.

5. Termination; Effect of Termination. This Agreement may be terminated by
either party at any time upon 10 days prior written notice. If either party
breaches any of its material obligations under this Agreement in any material
respect, the non-breaching party may terminate this Agreement (in addition to
any other available remedy), in the event that such breach is not cured within
ten (10) days after receipt by such party of written notice thereof.

Such termination shall not relieve the Consultant or the Company of any
obligations hereunder which by their terms are intended to survive the
termination of the Consultant’s association with the Company, including, but not
limited to, the obligations of Sections 6, 8, 9 and 15.

 

1



--------------------------------------------------------------------------------

Upon termination of this Agreement for any reason, the Consultant shall promptly
deliver to the Company any and all property of the Company or its customers,
licensees, licensors, or affiliates which may be in his or her possession or
control.

6. Independent Contractor. It is understood and agreed, that the Consultant is
an independent contractor and that neither this Agreement nor the rendering of
the Services shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between the parties. The Consultant shall not be
entitled to any fringe benefits generally provided to employees of the Company
and the Company shall not be required to maintain workers’ compensation coverage
for the Consultant.

7. Inventions. The Consultant shall promptly disclose to the Company, and hereby
assigns and agrees to assign to the Company (or as otherwise directed by the
Company), his or her full right, title and interest to all Inventions. The
Consultant agrees, without charge, to cooperate fully with the Company, its
attorneys and agents, in the preparation and filing of all papers and other
documents as may be required to perfect the Company’s rights in and to any of
such Inventions, including, but not limited to, execution of any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and the performance of such other acts (including, among others, the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Inventions to the Company and to permit
the Company to file, obtain and enforce any patents, copyrights or other
proprietary rights in the Inventions. The Consultant hereby designates the
Company as his or her agent, and grants to the Company a power of attorney with
full power of substitution, which power of attorney shall be deemed coupled with
an interest, for the purpose of effecting any such assignment hereunder from the
Consultant to the Company. “Inventions” shall mean, for purposes of this
paragraph, ideas, discoveries, creations, manuscripts and properties,
innovations, improvements, know-how, inventions, trade secrets, apparatus,
developments, techniques, methods, biological processes, cell lines, laboratory
notebooks and formulas (whether or not patentable or copyrightable or
constituting trade secrets) conceived, made or discovered by the Consultant
(whether alone or with others) within the Company’s Field of Interest as a
direct result of consulting with the Company under this Agreement and/or a
direct result of Confidential Information (as defined in Section 8 hereof)
received from the Company. Upon termination of this Agreement with the Company,
the Consultant shall provide to the Company in writing a full, signed statement
of all Inventions in which the Consultant participated prior to termination of
this Agreement.

8. Confidentiality. During the Term, the Consultant will be exposed to certain
information concerning the Company’s research, business, Invention products,
proposed new products, designs, clinical testing programs, manufacturing
processes and techniques, customers, and other information and materials that
embody trade secrets or technical or business information that is confidential
and proprietary to the Company and is not generally known to the public
(collectively, “Confidential Information”). The Consultant hereby agrees not to
disclose, except to Company employees and representatives, or otherwise make use
of, or allow others to use, any Confidential Information without the Company’s
prior written consent, unless such information becomes publicly available,
through no fault of the Consultant. The Consultant further agrees not to make
any notes or memoranda relating to the business of the Company other than for
the benefit of the Company and not to use or permit to be used at any time any
such notes or memoranda other than for the benefit of the Company. In addition,
the Consultant

 

2



--------------------------------------------------------------------------------

agrees, promptly upon the Company’s request, whether during or after the Term,
to return to the Company or destroy any and all documentary, machine-readable or
other elements or evidence of Confidential Information and any copies that may
be in the Consultant’s possession or under the Consultant’s control.

9. Injunctive Relief. The Consultant agrees that any breach of this Agreement by
him or her could cause irreparable damage to the Company and that in the event
of such breach the Company shall have the right to obtain injunctive relief,
including, without limitation, specific performance or other equitable relief to
prevent the violation of his or her obligations hereunder. It is expressly
understood and agreed that nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available for such
breach or threatened breach, including, without limitation, the recovery of
damages by the Company.

10. No Conflicting Agreements. The Consultant represents and warrants that he or
she is not a party to any commitments or obligations inconsistent with this
Agreement and hereby agrees to indemnify and hold the Company harmless against
any claim based upon circumstances alleged to be inconsistent with such
representation and warranty. During the Term, the Consultant will not enter into
any agreement either written or oral in conflict with this Agreement and will
arrange to provide the Services in such a manner and at times that the Services
will not conflict with his or her responsibilities under any other agreement,
arrangement or understanding or pursuant to any employment relationship he or
she has at any time with any third party.

11. Notices. All notices and other communications hereunder shall be delivered
or sent by facsimile transmission, recognized courier service, registered or
certified mail, return receipt requested, addressed to the party at the address
set forth on the first page hereof, or to such other address as such party may
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date sent by the facsimile or delivered to a
recognized courier service, or three days following the date deposited with the
United States Postal Service.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective legal representatives,
successors and permitted assigns. The Consultant agrees that the Company may
assign this Agreement, in whole or in part, to any person or entity controlled
by, in control of, or under common control with, the Company, and to any
purchaser of all or substantially all of its assets or such portion of its
assets to which this Agreement relates, or to any successor corporation
resulting from any merger or consolidation of the Company with or into such
corporation. The Consultant may not assign or transfer this Agreement or any of
his or her rights or obligations hereunder. In no event shall the Consultant
assign or delegate responsibility for actual performance of the Services to any
other person or entity without the prior written consent of the Company.

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties as to the subject matter hereof. No provision of this Agreement
shall be waived, altered or cancelled except in writing signed by the party
against whom such waiver, alteration or cancellation is asserted. Any such
waiver shall be limited to the particular instance and the particular time when
and for which it is given.

 

3



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts.

15. Enforceability. The invalidity or unenforceability of any provision hereof
as to an obligation of a party shall in no way affect the validity or
enforceability of any other provision of this Agreement, provided that if such
invalidity or unenforceability materially adversely affects the benefits the
other party reasonably expected to receive hereunder, that party shall have the
right to terminate this Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity or subject so as to be unenforceable at law, such
provision or provisions shall be construed by limiting or reducing it or them,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

16. Construction. This Agreement has been prepared jointly and shall not be
strictly construed against either Party.

17. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed Agreement as a sealed
instrument as of this 2ND day of January, 2013.

 

BG MEDICINE, INC. By:  

/s/ Eric Bouvier

Name:   Eric Bouvier Title:   President and CEO

 

/s/ Neal Gordon

Neal Gordon

 

5



--------------------------------------------------------------------------------

Schedule A

Schedule A

Scope of Assignment:

 

•  

Gal-3 Partner support:

 

  •  

Participating into the weekly call

 

  •  

Co-organizing the JSC

 

  •  

Co-leading with the partner the implementation of the clinical study supporting
their 510k

 

  •  

Participating into the FDA meetings (on demand)

 

•  

Microplate reader: making sure the contract with the vendor is signed and supply
chain process in place before transferring it

 

•  

CardioSCORE

 

  •  

Driving to the sample stability and lot release process implementation

 

  •  

Contributing to the CLIA documentation process

The Company shall pay the Consultant in accordance with the terms specified in
Schedule A for work that has been performed satisfactorily, in the Company’s
sole and reasonable discretion, and in accordance with the terms of this
Agreement. Consultant shall be solely responsible for complying with all
federal, state, local and other tax laws and regulations applicable to payments
received from the Company under the Agreement. The company will pay $150/hour
with a work week that does not exceed more than 24 hours without prior written
authorization by Eric Bouvier.

The consultant must provide a completed IRS W-9 form to receive payments and
will invoice on a semi-monthly basis. Payments will be rendered to Neal Gordon.
All invoices should be submitted to Rachael Nokes - either electronically,
rnokes@bg-medicine.com or by fax (781) 895-1119 or by mail:

BG Medicine

Attn: Accounts Payable

610N Lincoln Street

Waltham, MA 02451

 

6